341 F.2d 913
William OLNEY, Petitioner-Appellant,v.The STATE OF OHIO, Respondent-Appellee.
No. 16019.
United States Court of Appeals Sixth Circuit.
March 3, 1965.

William Olney, in pro. per.
William B. Saxbe, Atty. Gen. of Ohio, Columbus, Ohio, for appellee.
Before WEICK, Chief Judge, and MILLER and EDWARDS, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing Appellant's petition for a declaratory judgment because of lack of jurisdiction. The appeal was ordered submitted on briefs without oral argument.


2
In his petition Appellant sought a determination by the District Court of the validity of the sentence which he received in the state court upon his conviction of the offense of murder in the second degree. Appellant does not question the validity of his conviction, only of the sentence. In our judgment, in order to correct an alleged incorrect sentence Appellant's remedy is in the court in which he was convicted. No constitutional question is involved.


3
The District Court lacked jurisdiction to consider the petition for declaratory judgment. Forsythe v. State of Ohio, 333 F.2d 678 (C.A.6, 1964).


4
Affirmed.